Citation Nr: 0304200	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran meets the criteria for a diagnosis of PTSD.

3.  The veteran's PTSD is linked to in-service stressors.

4.  The veteran did not engage in combat with the enemy.

5.  Officer's logs from the veteran's military police unit 
corroborate the occurrence of the veteran's claimed in-
service stressors.



CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of events during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The the United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

II.  Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In order for a claim for service connection for PTSD 
to be successful, there must be: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

VA treatment notes reflect that the veteran received 
substance abuse treatment beginning in March 1997.  He was 
referred by the substance abuse treatment program for 
evaluation of PTSD-related complaints.  

Intake notes from May 1997 reflect the veteran's account of 
stressors he experienced during his service as a military 
policeman in Vietnam.  He related that he saw a severely 
injured civilian on his first call to a motor vehicle 
accident.  He stated that he passed out upon seeing the blood 
and injuries, and did so on the next two occasions, until he 
was given medication to help him tolerate seeing the accident 
victims.  He reported that a Vietnamese child whom he had 
befriended tried to kill him with a grenade.  He also related 
that he had stressful duties in trying to locate U.S. 
soldiers hiding out in Vietnamese villages.  He reported that 
immediately after leaving Vietnam he had begun to re-
experiences events in Vietnam through intrusive thoughts, 
nightmares, hallucinations, and flashbacks.

The veteran has received VA mental health treatment since 
1997.  In a June 1997 VA examination, the examiner concluded 
that the veteran did not have PTSD.  From 1997 forward, 
however, VA practitioners who have treated the veteran have 
consistently diagnosed PTSD.  

On the June 1997 VA examination, the veteran reported that he 
had been in VA mental health treatment since April 1997, with 
a diagnosis of PTSD.  The veteran indicated that he had 
served as a military policeman in Vietnam.  He stated that he 
had experienced a few episodes that upset him.  He related 
that he had had the regular duty of responding to motor 
vehicle accidents in which pedestrians were hit, and that he 
had responded to suicides of servicemen.  He did not report 
having intrusive recollections of his experiences in Vietnam.  
He stated that he avoided some violent movies, but could 
watch some movies about Vietnam.  He described symptoms of 
increased arousal, such as sleep disturbance, nervousness, 
inability to tolerate being in crowds, and a quick temper.  
He reported a history of heavy drinking since 1970, with VA 
substance abuse treatment since March 1997.

The examiner found that the veteran did not at that time meet 
the criteria for PTSD, due to the lack of reported symptoms 
of persistent re-experiencing of traumatic events, and due to 
lack of reported events sufficiently traumatic to be 
consistent with the development of PTSD.  The examiner's 
diagnosis was alcohol dependence, and alcohol-induced 
depressive disorder.

Since 1997, the veteran has received regular mental health 
treatment, as an outpatient, and in multiple admissions to 
inpatient PTSD treatment programs from 1997 to 2002.  
Treating practitioners have consistently listed a diagnosis 
PTSD, and have usually included a diagnosis of substance 
abuse, either active or in remission.

Treatment notes, and the veteran's written statements and 
hearing testimony, contain his accounts of stressors during 
his service as a military policeman stationed in Da Nang.  He 
has most frequently related the incident involving a 
Vietnamese child, who had received food from the veteran and 
his buddies, and who returned and threw a grenade into the 
Jeep that the veteran and his friends were about to enter.  

The veteran related that he was upset by seeing, and 
sometimes helping to dispose of, the bodies of accident 
victims.  He noted a particular victim whose head was crushed 
by a truck.  He indicated that the accident scenes were often 
dangerous, with crowds of angry civilians surrounding and 
threatening both the soldiers whose vehicles had struck 
civilians and the military policemen sent to handle the 
situation.

The veteran related that he and his unit had duties standing 
guard at the embassy, and frequently had gunshots and 
grenades directed at them while standing guard.  He stated 
that, on one occasion, a U.S. soldier fired at him and other 
military policemen, and shot their Sergeant Major.  He 
related that a friend had died from small arms fire, and that 
he saw a Vietnamese girl get shot.  He stated that the 
airport and the area where he was located were under rocket 
attack constantly.  He also reported that he had flown in 
aircraft in a combat zone.

Many entries in the veteran's treatment records indicate that 
he re-experiences traumatic events in Vietnam in the form of 
intrusive thoughts, nightmares, and flashbacks.  

The veteran has related that since service he has felt 
uncomfortable around children, and has experienced flashbacks 
when he sees a road accident.  The treatment records have 
indicated that the veteran avoids things that remind him of 
his Vietnam experiences.  He has experienced difficulty in 
personal relationships, having three divorces, problems 
interacting with his children, and angry and sometimes 
violent outbursts against others in personal and work 
settings.  Practitioners have noted the presence of 
hyperarousal symptoms, including difficulty sleeping, 
avoidance of crowds, and exaggerated sensitivity to noises.

While the June 1997 VA examination found that the veteran had 
not complained of some of the signs of PTSD, the large volume 
of VA treatment records dated from 1997 to 2001 consistently 
contain the diagnosis of PTSD and findings of the each of the 
types of symptoms characteristic of PTSD.  The treatment 
records outweigh the negative conclusion in one examination, 
and the medical evidence establishes diagnoses of PTSD, which 
are presumed to be accordance with the DSM-IV criteria.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection for PTSD requires a link between the 
symptoms and a stressor that occurred during service.  When 
the veteran was examined in June 1997, he provided few 
examples and little detail about traumatic experiences in 
service, and the examiner concluded that the veteran had not 
had particularly traumatic experiences, and did not have 
PTSD.  

In many of the records of the veteran's VA treatment, 
however, practitioners refer to the veteran's PTSD as war-
related, and related to experiences he has reported, such as 
being under fire, witnessing violent deaths, and seeing and 
handling dead bodies.  The treating practitioners' 
indications that the veteran's PTSD symptoms are related to 
traumatic experiences in service are sufficient to establish 
a link between those symptoms and in-service stressors.

Service connection for PTSD also requires credible supporting 
evidence that one or more in-service stressors occurred.  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  

If the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the veteran served as a military policeman in 
Vietnam.  He did not receive any of the citations or medals 
that are associated with combat service.  Although he reports 
being under fire at times, he does not contend that he was in 
combat.  The Board concludes that the veteran did not engage 
in combat with the enemy.  Therefore, his account of in-
service stressors is not enough to establish that they 
occurred.  Corroboration from service records is required.

The veteran's service records document the military police 
units in which he served.  The veteran submitted copies of 
duty officer's logs for the 504th Military Police Battalion, 
one of the units in which he served in Vietnam.  The logs 
cover dates during which the veteran served in Vietnam.  

Log entries reported incidents in which violence occurred, as 
follows.  Three military policemen were injured in a 
confrontation at a traffic accident.  The officer asserted 
that the military police were frequently in danger from the 
aggression and violence of civilians at accident scenes.  
A Vietnamese soldier threw a grenade at a military police 
patrol, and the policeman shot the soldier.  A sapper was 
killed, and a military policeman was wounded by a grenade 
thrown by the sapper.  Military police killed two enemy 
soldiers, and one military policeman was wounded.  A military 
policeman killed a sapper, and the policeman was wounded.  In 
a fragging incident, a grenade was exploded; two ARVN were 
killed and five ARVN were wounded.  Rockets hit an area, one 
hitting a Vietnamese house.

The logs document that incidents of gunfire and grenade 
explosions, and woundings and deaths, occurred in the 
veteran's unit during his service in Vietnam.  The log 
entries obtained by the veteran do not show the incidents 
described more specifically by the veteran, such as the 
grenade thrown by the child; but the entries do corroborate 
his reports that gunshots and grenades were directed at the 
military police while they performed their duties.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that when military records corroborate the occurrence of 
non-combat stressors reported by the veteran, it is not 
necessary to have specific corroboration of every detail, 
such as the veteran's proximity to each particular incident.  
The Board finds that the military logs sufficiently 
corroborate at least some of the stressors reported by the 
veteran.

In summary, there is medical diagnosis that the veteran has 
PTSD.  There is medical evidence linking his PTSD symptoms to 
in-service stressors.  There are military records 
corroborating the occurrence of a non-combat in-service 
stressor.  Therefore, service connection for the veteran's 
PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 
the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

